Case: 19-1989
         Case 1:15-cv-11587-DLC
                Document: 15 Page:
                                Document
                                   1   Date
                                         106Filed:
                                              Filed10/24/2019
                                                    10/24/19 Page
                                                               Entry
                                                                  1 ofID:
                                                                       1 6292043




                United States Court of Appeals
                                  For the First Circuit
                                      _____________________
 No. 19-1989

                                     DAMARIS JUSTINIANO,
               as the personal representative of the Estate of Wilfredo Justiniano, Jr.,

                                         Plaintiff, Appellant,

                                                  v.

                         STEPHEN V. WALKER; TIMOTHY P. ALBEN,

                                       Defendants, Appellees.
                                      _____________________

                                             Before
                                   Thompson, Selya, and Barron,
                                         Circuit Judges.
                                    _____________________

                                            JUDGMENT

                                      Entered: October 24, 2019

         We vacate, without prejudice, the district court's September 30, 2019 order denying the
 plaintiff's motion to vacate the judgment. The matter is remanded to the district court with
 instructions to construe the plaintiff's Rule 60 motion as a Rule 62.1 motion and proceed
 accordingly. The district court is directed to decide the matter within 60 days of the date of this
 judgment. No costs are awarded.

                                                       By the Court:

                                                       Maria R. Hamilton, Clerk

 cc:
 Ilyas J. Rona
 Jin-Ho King
 David J. Officer
 Thomas Vincent DiGangi
 Edmund V. Donnelly

 Honorable Donald L. Cabell
 Robert M. Farrell, Clerk (D. Mass)
